DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 12/22/2020 has been received and will be entered.
Claim(s) 1-4 and 7-14 is/are pending.
Claim(s) 1 and 3 is/are currently amended.
Claim(s) 5-6 and 15 is/are acknowledged as cancelled.
	The action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2021 was filed after the mailing date of the Non-Final Office Action on 9/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, the rejection is mooted by cancellation and is accordingly WITHDRAWN. 

Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 1-5 and 7-15 under 35 U.S.C. 102(a)(1) as being anticipated by CN 102558603A to Univ. Tongji (C08J 11/14, 01-2012; cited by Applicants, hereinafter “Tongji at __”), as understood, the traversal relies on amendments. (Remarks of 12/22/2020 at 6). These are persuasive. The rejection is WITHDRAWN.
II. With respect to the rejection of Claim(s) 1-5 and 7-15 under 35 U.S.C. 103 as being unpatentable over CN 102558603A to Univ. Tongji (C08J 11/14, 01-2012; cited by Applicants, hereinafter “Tongji at __”), the rejection is WITHDRAWN in view of the discussion above. 
III. With respect to the rejection of Claim 11 under 35 U.S.C. 103 as being unpatentable over CN 102558603A to Univ. Tongji (C08J 11/14, 01-2012; cited by Applicants, hereinafter “Tongji at __”) in view of: (i) US 2011/0133133 to Fisher, et al., the rejection is WITHDRAWN in view of the discussion above.
IV. With respect to the rejection of Claim(s) 1, 2, 3, 5, 7, 8, 9, 10, 12, 13, 14, and 15 under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/095817 to Liang, et al. (cited by Applicants, 
Liang does not provide any teaching that would indicate that methane sulfonic acid, toluene sulfonic acid or a combination thereof would successfully degrade and recycle the reinforced composite materials. Similarly, nothing in Liang would have motivated the person of ordinary skill in the art to select for a reclaim composition a phenolic compound and an acidic catalyst selected from methane sulfonic acid, toluene sulfonic acid and a combination thereof. Assuming arguendo that Liang's mere recitation of methane sulfonic acid and toluene sulfonic acid in the list of acids recited in paragraph [016] renders those acids "obvious to try", the Applicant respectfully contends the Examiner should not treat "obvious to try" as equivalent to obviousness under § 103.

(Remarks of 12/22/2020 at 7-8). Applicants correctly note that the acids are taught in paragraph [016]. “[M]ere recitation” is anticipation. The rejection was made on anticipation grounds.
It is unclear what is being argued with the “the Examiner should not treat ‘obvious to try’ as equivalent to obviousness under § 103.” There are many rationales that can support a conclusion of obviousness. Obvious to try – which is the Applicants characterization, and not the Examiner’s – is one of them. See MPEP 2143. This was not persuasive. 
	As best understood, Applicants traverse on the rejection over the broad disclosure versus the examples or preferred embodiments. This is immaterial. The prior art is good for all it contains. MPEP 2123.
	The “Liang 2” arguments are noted. (Remakrs of 12/22/2020 at 8). As understood, this reference did not form the basis of a rejection. As such, it is understood as being offered as some manner of secondary indicia of non-obviousness. This is not relevant to an anticipation rejection. MPEP 2131.04 (“Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102  rejections and thus cannot overcome a rejection so based.”) (citations omitted). 

	The arguments state: 
The claimed invention, as amended, differs from the process described in Liang at least because the claimed process applies to reinforced composite materials made using conventional commercial thermoset resins and not only specialist thermoset polymer resins comprising a degradable curing agent (as required by Liang and Liang 2).

(Remarks of 12/22/2020 at 9). This has been considered, but is not persuasive. Dependent Claim 8 recites a list of generic thermoset polymers. One of these is the broad genus of epoxy resins. Liang teaches epoxy resins. See e.g. (Liang 7: [011], passim). If there is any difference between “conventional” and “specialist” thermoset polymer resins (both of which are subjective terms), this difference is not reflected in the claims. The claims define the invention. 35 U.S.C. 112(b). 
	The rejection is MAINTAINED, updated below. 
 V. With respect to the rejection of Claim(s) 1, 2, 3, 5, 7, 8, 9, 10, 12, 13, 14, and 15 under 35 U.S.C. 103 as being unpatentable over WO 2016/095817 to Liang, et al. (cited by Applicants, B32B 27/06; 06-2016), this rejection was not specifically traversed. The “should not treat ‘obvious to try’ as equivalent to obviousness” arguments have been addressed above. Obvious to try is obviousness. MPEP 2143. The rejection is MAINTAINED, updated below.
VI. With respect to the rejection of Claim 11 under 35 U.S.C. 103 as being unpatentable over WO 2016/095817 to Liang, et al. (cited by Applicants, B32B 27/06; 06-2016) in view of: (i) US 2011/0133133 to Fisher, et al., as understood, the Remarks rely on those made in traversing the anticipation rejection. (Remarks of 12/22/2020 at 9). The rejection was not specifically 

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1, 2, 7, 8, 9, 10, 12, 13, and 14 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/095817 to Liang, et al. (cited by Applicants, B32B 27/06; 06-2016).

With respect to Claim 1, this claim requires “bringing into contact (i) the polymer matrix composite, and (ii) a reclaim composition comprising a phenolic compound and an acidic catalyst selected from methane sulfonic acid, toluene sulfonic acid and a combination thereof.” Liang teaches a polymer matrix composite (Liang 2: [07] et seq., 13: [042], passim) that is contacted with a phenolic compound (Liang 8: [017]) and acid catalyst. (Liang 8: [016]). Note that “phenolic compound” is understood as some manner of genus, defined in the specification as “a compound comprising a hydroxyl group (OH) that is directly covalently bound to an aromatic ring (e.g. Ar--OH).” (S. 3: [0050]). Multiple solvents in Liang teach this structure. (Liang 8: [017]). Methanesulfonic acid and p-toluenesulfonic acid (which reads on the claim, which is generic to all isomers) are explicitly taught. (Liang 8: [016]). 
Claim 1 further requires “the reclaim composition is (iii) heated to a temperature of 30°C to 200°C. The temperature is taught. (Liang 8: [015])
Claim 1 further requires “[the reclaim composition is . . .] (iv) subjected to a pressure of 1 bar to 20 bar.” Liang teaches degradation of the composite in a three-neck flask. See (Liang 28: et seq.) (degradation examples). This is understood as being open to the atmosphere, i.e. at atmospheric pressure or at 1 atm. As understood, 1 atm = 1.01325 bar.
Claim 1 further requires “wherein through contact with the reclaim composition the thermoset polymer matrix (a) degrades via chain scission and becomes solubilised within the reclaim composition, and (b) consequently releases the reinforcement material into the reclaim composition.” Liang describes degrading the composite structure and breaking the cross-linked polymer. See e.g. (Liang 13: [043]). The reinforcement material is released into the composition. (Liang 13: [043], passim). 
As to Claim 2, the temperature is taught. (Liang 8: [015]). 
As to Claim 7, the concentrations are taught. (Liang 8: [016]).
As to Claim 8, epoxy resins are taught. See e.g. (Liang 7: [011], passim).
As to Claim 9, epoxy resins are taught. See e.g. (Liang 7: [011], passim).
As to Claim 10, at least fibers are taught. (Liang 8: [0013]).
As to Claim 12, glass is taught. (Liang 8: [0013]).
As to Claim 13, glass fiber is taught. (Liang 8: [0013]).
As to Claim 14, a batch process is reasonably suggested by virtue of the bench top equipment (flasks, versus pumps and pipes) recited. (Liang 15: [050] et seq. - “Examples”).


II. Claim(s) 1, 2, 7, 8, 9, 10, 12, 13, and 14 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/095817 to Liang, et al. (cited by Applicants, B32B 27/06; 06-2016).

	The discussion accompanying “Rejection I” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The 
	To the extent any of the cited passages can be characterized as overlapping ranges (no such concession is made), overlapping ranges are prima facie obvious. MPEP 2144.05 I. 
With respect to Claim 1, no additional “obviousness” rationale is believed to be necessary given the literal teachings, but to the extent one somehow is, one of ordinary skill in the art would be taught, suggested and motivated to use methanesulfonic acid and p-toluenesulfonic acid because Liang teaches, suggests and motivates the skilled artisan to use methanesulfonic acid and p-toluenesulfonic acid. Alternatively or additionally, it is obvious to try methanesulfonic acid and p-toluenesulfonic acid because Liang instructs the skilled artisan to try methanesulfonic acid and p-toluenesulfonic acid. Alternatively or additionally, the selection of methanesulfonic acid and p-toluenesulfonic acid reflects use of know materials to achieve predictable results. This does not impart patentability. MPEP 2143, KSR.
As to the pressure in Claim 1, Liang doesn’t explicitly recite the elevation at which the experiments are being carried out, the current weather conditions, etc. But, to the extent it was somehow unreasonable to assume a pressure of one atmosphere (no such concession is made), it seems reasonable to assume a pressure of “about” one atmosphere. To the extent “about one atmosphere” is somehow outside of the claimed range, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” MPEP 2144.05 I (citations omitted).




III. Claim 11 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/095817 to Liang, et al. (cited by Applicants, B32B 27/06; 06-2016) in view of:
(i) US 2011/0133133 to Fisher, et al.

The discussion accompanying “Rejections I-II” above is incorporated herein by reference.
As to Claim 11, to the extent Tongji may not teach the nanomaterial, this does not impart patentability. Fisher teaches thermoset composites with carbon nanotubes. (Fisher 6: [0056] et seq., passim). One would be motivated to add nanotubes to the composite of Tongji for the standard litany of reasons, for example the ability to functionalize and “enhance certain desirable properties.” (Fisher 4: [0033]). Alternatively or additionally, one would be motivated to recycle the composites of Fisher per the method of Tongji to recover the nanotubes, reduce waste, etc.  

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736